                                                                    1   KENDELEE L. WORKS, ESQ. (#9611)
                                                                        kworks@christiansenlaw.com
                                                                    2   CHRISTIANSEN LAW OFFICES
                                                                        810 S. Casino Center Blvd., Suite 104
                                                                    3   Las Vegas, Nevada 89101
                                                                    4   Telephone:    (702) 240-7979
                                                                        Facsimile:    (866) 412-6992
                                                                    5   Attorney for Defendant Ernest Rogers
                                                                    6
                                                                    7                                     UNITED STATES DISTRICT COURT

                                                                    8                                         DISTRICT OF NEVADA

                                                                    9                                                  )
                                                                        UNITED STATES OF AMERICA,                      )    Case No: 2:17-cr-00124-JAD-GWF
                                                                   10                                                  )
CHRISTIANSEN LAW OFFICES




                                                                                       Plaintiff,                      )
                                                                   11                                                  )     STIPULATION AND ORDER TO
                           810 S. Casino Center Blvd., Suite 104




                                                                        vs.                                            )    CONTINUE DEFENDANT EARNEST
                             702-240-7979 • Fax 866-412-6992




                                                                   12                                                  )      ROGERS’ SENTENCING DATE
                                 Las Vegas, Nevada 89101




                                                                                                                       )          (THIRD REQUEST)
                                                                   13   EARNEST ROGERS,                                )
                                                                                                                       )
                                                                   14                                                  )
                                                                                  Defendant.                           )
                                                                   15                                                  )

                                                                   16
                                                                               IT IS HEREBY STIPULATED AND AGREED, by and between the United States of
                                                                   17
                                                                        America, by and through Robert Knief, Assistant United States Attorney, and ERNEST
                                                                   18
                                                                        ROGERS, by and through his attorney, Kendelee Leascher Works, Esq., that the Sentencing Date
                                                                   19
                                                                        for EARNEST ROGERS, which is currently scheduled for August 21, 2019, be continued to a
                                                                   20
                                                                        date and time convenient for this Court after September 20, 2019.
                                                                   21
                                                                               This is the Third request for a continuance of Mr. Rogers’ sentencing date and is entered
                                                                   22
                                                                        into for the following reasons:
                                                                   23
                                                                               1. Counsel for Mr. Rogers requires more time to effectively prepare for Mr. Rogers’
                                                                   24
                                                                        Sentencing Hearing and arguments.
                                                                   25
                                                                               2. Mr. Rogers is out of custody and does not object to this continuance.
                                                                   26
                                                                               3. The parties agree to the continuance.
                                                                   27
                                                                               4. The additional time requested herein is not sought for purposes of delay.
                                                                   28
                                                                    1              5. Additionally, denial of this request for continuance could result in a miscarriage of
                                                                    2   justice.
                                                                    3              6. For the above-stated reason, the ends of justice would best be served by a
                                                                    4   continuance of the Sentencing date.
                                                                    5              DATED this 16th day of August, 2019.
                                                                    6
                                                                        U.S. ATTORNEY’S OFFICE
                                                                    7
                                                                    8   /s/ Robert Knief
                                                                        ROBERT KNIEF, ESQ.
                                                                    9   501 Las Vegas Blvd., South
                                                                        Suite 100
                                                                   10
CHRISTIANSEN LAW OFFICES




                                                                        Las Vegas, NV 89101
                                                                   11   Robert.Knief@usdoj.gov
                           810 S. Casino Center Blvd., Suite 104




                                                                        Attorney for the UNITED STATES
                             702-240-7979 • Fax 866-412-6992




                                                                   12
                                 Las Vegas, Nevada 89101




                                                                   13
                                                                   14   CHRISTIANSEN LAW
                                                                   15   /s/ Kendelee Leascher Works
                                                                   16   KENDELEE LEASCHER WORKS, ESQ.
                                                                        810 S. Casino Center Blvd., Ste 104
                                                                   17   Las Vegas, NV 89101
                                                                        kworks@christiansenlaw.com
                                                                   18   Attorney for EARNEST ROGERS
                                                                   19
                                                                   20
                                                                   21              IT IS ORDERED that the sentencing and disposition currently set for August 21, 2019 is

                                                                   22   vacated and continued to ________________ at the
                                                                                                 September 30, 2019,   at hour of _________
                                                                                                                          the hour           __.m.
                                                                                                                                    of 10:15 a.m.

                                                                   23              DATED this 16th
                                                                                              ____ day of August, 2019.

                                                                   24
                                                                                                                         __________________________________
                                                                   25                                                    UNITED STATES DISTRICT JUDGE
                                                                   26
                                                                   27
                                                                   28


                                                                                                                            2
